DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-25, 27-38 and 41-63 are pending in the instant invention.  According to the Amendments to the Claims, filed November 19, 2021, claims 1-25, 27-38 and 41 were amended, claims 26, 39 and 40 were cancelled and claims 42-63 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/831,665, filed April 9, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-24, 27 and 41-63, drawn to substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claim 25, drawn to substituted pyrazolo[3,4-d]pyrimidines; (3) claims 28-34, drawn to a method of treating cancer in an individual in need thereof, wherein the method comprises administering… a substituted pyrazolo[3,4-d]pyrimidine of the Formula (I), shown to the right above; (4) claim 35, drawn to a method for suppressing a G2-M deoxyribonucleic acid damage checkpoint in a cell, wherein the method comprises contacting the cell with a substituted pyrazolo[3,4-d]pyrimidine of the Formula d]-pyrimidine of the Formula (I), shown to the right above; (6) claim 37, drawn to a method for inducing apoptosis in a cell, wherein the method comprises contacting the cell with a substituted pyrazolo[3,4-d]pyrimidine of the Formula (I), shown to the right above; and (7) claim 38, drawn to a method for inhibiting Wee1 activity in a cell, wherein the method comprises contacting the cell with a substituted pyrazolo[3,4-d]pyrimidine of the Formula (I), shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on August 23, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 19, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-25, 27-38 and 41-63 is contained within.

Reasons for Allowance

	Claims 1-25, 27-38 and 41-63 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), as recited in claim 1; and (1) substituted pyrazolo[3,4-d]pyrimidines, as recited in 
	Consequently, the limitation on the core of the substituted pyrazolo[3,4-d]pyrimidines of the Formula (I) that is not taught or fairly suggested in the prior art is R3a of R3 on the periphery of the pyrazolo[3,4-d]pyrimidine core.  This limitation is present in the recited species of claims 42-63, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The ABSTRACT of the disclosure:
Substituted pyrazolo[3,4-d]pyrimidine compounds as Wee1 inhibitors are provided.  The compounds may find use as therapeutic agents for the treatment of diseases and may find particular use in oncology.

	has been deleted and replaced with the following:
---“This invention provides for substituted pyrazolo[3,4-d]pyrimidine compounds of the Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

substituted pyrazolo[3,4-d]pyrimidine compounds may find use as therapeutic agents for the treatment of diseases.  The substituted pyrazolo[3,4-d]pyrimidine compounds may also find particular use in oncology.”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing,

wherein:

	Y is H or R4;
	each R1 is independently F, Cl, or CH3;
	R2 is (C1-C3 alkylene)-CF3, C1-C6 alkyl, or C3-C6 cycloalkyl;

	R3 is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

wherein:

	M1 is N;
	M2 is absent, CH, CR3b, or N;
	M3 is CH, CR3b, N, O, or S;
	M4 is CH, CR3b, N, O, or S;
	R3a is C3-C6 cycloalkyl, wherein the C3-C6 cycloalkyl is substituted by one or more substituents independently selected from the group consisting of CN and C1-C6 haloalkyl;
	each R3b is independently halogen or CN; and
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is an aromatic ring;

	each R4 is independently halogen, CN, (C1-C3 alkylene)-CN, (C1-C3 alkylene)-CF3, (C1-C3 alkylene)-C(O)R17, (C1-C3 alkylene)-C(O)NR17R18, (C1-C3 alkylene)-NR17R18, (C1-C3 alkylene)-NR17C(O)R18, (C1-C3 alkylene)-NR17S(O)2R18, (C1-C3 alkylene)-OR17, (C1-C3 alkylene)-S(O)2R17, (C1-C3 alkylene)-S(O)2NR17R18, (C1-C3 alkylene)-(C3-C6 cycloalkyl), (C1-C3 alkylene)-(3- to 6-membered heterocyclyl), C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)R17, C(O)NR17R18, C(O)OR17, NR17R18, NR17C(O)R18, NR17S(O)2R18, OR17, OC(O)NR17R18, =O, S(O)2R17, S(O)2NR17R18, Si(C1-C6 alkyl)3, C3-C6 cycloalkyl, or 3- to 6-membered heterocyclyl, wherein each R4 is optionally and independently substituted by one or more substituents independently selected from the group consisting of halogen, C(O)R19, NR19R20, OR19, and =O; or
	any two geminal R4, together with the carbon atom to which they are attached, independently form a C3-C6 cycloalkyl or 3- to 6-membered heterocyclyl, wherein each C3-C6 cycloalkyl and 3- to 6-membered heterocyclyl is optionally and independently substituted by one or more independently selected R19 
	each R17 is independently H, C1-C6 alkyl, C3-C6 cycloalkyl, or 3- to 6-membered heterocyclyl, wherein each C1-C6 alkyl, C3-C6 cycloalkyl, and 3- to 6-membered heterocyclyl is optionally and independently substituted by one or more substituents independently selected from the group consisting of halogen, OH, and =O;
	each R18 is independently H, C1-C6 alkyl, C3-C6 cycloalkyl, or 3- to 6-membered heterocyclyl, wherein each C1-C6 alkyl, C3-C6 cycloalkyl, and 3- to 6-membered heterocyclyl is optionally and independently substituted by one or more substituents independently selected from the group consisting of halogen, OH, and =O; or
	each R17 and R18, together with the atom(s) to which they are attached, independently form a 3- to 6-membered heterocyclyl, wherein each 3- to 6-membered heterocyclyl is optionally and independently substituted by one or more substituents independently selected from the group consisting of halogen, OH, and =O;
	each R19 is independently H, C1-C6 alkyl, C3-C6 cycloalkyl, or 3- to 6-membered heterocyclyl, wherein each C1-C6 alkyl, C3-C6 cycloalkyl, and 3- to 6-membered heterocyclyl is optionally and independently substituted by one or more substituents independently selected from the group consisting of halogen, OH, and =O;
	each R20 is independently H, C1-C6 alkyl, C3-C6 cycloalkyl, or 3- to 6-membered heterocyclyl, wherein each C1-C6 alkyl, C3-C6 cycloalkyl, and 3- to 6-membered heterocyclyl is optionally and independently substituted by one or more substituents independently selected from the group consisting of halogen, OH, and =O;
	m is 0, 1, 2, or 3; and
	n is 0, 1, 2, 3, or 4;

with the provisos that:

(1)	when M2 is absent and M4 is O or S, then M3 is CH, CR3b, or N; and
(2)	when M2 is absent and M3 is O or S, then M4 is CH, CR3b, or N.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is of Formula (II):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(II)

or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(III)

or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein Y is H.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R2 is (C1-C3 alkylene)-CF3.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 5, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R2 is CH2CF3.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R2 is C1-C6 alkyl.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 7, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R2 is CH2CH3 or CH(CH3)2.”---



	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R2 is C3-C6 cycloalkyl.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 9, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R2 is cyclopropyl.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R3 is:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, or 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R3a is C3-C6 cycloalkyl, wherein the C3-C6 cycloalkyl is substituted by one or more independently selected C1-C6 haloalkyl substituents.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R3a is C3-C6 cycloalkyl, wherein the C3-C6 cycloalkyl is substituted by one or more CN substituents.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R3a is:


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 or 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein each R3b is independently halogen.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein each R3b is independently CN.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein R3 is:


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein:

	each R4 is independently C1-C6 alkyl; or

any two geminal R4, together with the carbon atom to which they are attached, independently form a C3-C6 cycloalkyl.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein m is 0.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein m is 1.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein n is 0.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein n is 1.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing, wherein n is 2.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 is:


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,

 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, or 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound is:


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 25, wherein the compound is:


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:



    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 28, wherein the compound is:


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound is:


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:

30, wherein the compound is:


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound is:


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 32, wherein the compound is:


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 34, wherein the compound is:


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound is:


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:

36, wherein the compound is:


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound is:


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 38, wherein the compound is:


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 42, wherein the compound is:


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound is:


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:

44, wherein the compound is:


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound is:


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 46, wherein the compound is:


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 48, wherein the compound is:


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“A kit comprising a compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---

	In claim 52, the entire text:
	has been deleted and replaced with the following:
---“A method for inducing premature mitosis in a cell, wherein the method comprises contacting the cell with a compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---


	has been deleted and replaced with the following:
---“A method for inducing apoptosis in a cell, wherein the method comprises contacting the cell with a compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---

	In claim 54, the entire text:
	has been deleted and replaced with the following:
---“A method for suppressing a G2-M deoxyribonucleic acid damage checkpoint in a cell, wherein the method comprises contacting the cell with a compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---

	In claim 55, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting Wee1 activity in a cell, wherein the method comprises contacting the cell with a compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---

	In claim 56, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a cancer in an individual in need thereof, wherein the method comprises administering to the individual a therapeutically effective amount of a compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”---

	In claim 57, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 56, wherein the cancer comprises a mutant tumor protein p53 gene.”---

	In claim 58, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 56, wherein the method further comprises:

(i)	selecting the individual for treatment based on the presence of one or more mutations in the tumor protein p53 gene in the cancer; or

selecting the individual for treatment based on expression of the mutant tumor protein p53 gene in the cancer.”---

	In claim 59, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 56, wherein the method further comprises administering to the individual a therapeutically effective amount of an additional therapeutic agent.”---

	In claim 60, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 59, wherein the additional therapeutic agent is selected from the group consisting of a cancer immunotherapy agent and a chemotherapeutic agent.”---

	In claim 61, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 59, wherein the additional therapeutic agent is selected from the group consisting of a deoxyribonucleic acid alkylating agent, a deoxyribonucleic acid damage repair pathway inhibitor, a kinase inhibitor, and a platinum-based chemotherapeutic agent.”---

	In claim 62, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 56, wherein the method further comprises administering to the individual a therapeutically effective amount of a radiation therapy.”---

	In claim 63, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,


    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,


    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
, 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
,


    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
, 
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
,


    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
, 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
, 
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
,


    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
,


    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
, 
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
, 
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
,


    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, 
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
,


    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
, 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
, 
    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
,


    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
, 
    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
, 
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
,


    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
, 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
, 
    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
,


    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
, 
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
, 
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
,


    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
, 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
, 
    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
,


    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
, 
    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
,


    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
, 
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
, 
    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale
,


    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale
, 
    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
, 
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale
,


    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale
, 
    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale
, 
    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale
,


    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale
, 
    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale
, 
    PNG
    media_image103.png
    200
    400
    media_image103.png
    Greyscale
,


    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale
, 
    PNG
    media_image105.png
    200
    400
    media_image105.png
    Greyscale
,


    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale
, 
    PNG
    media_image107.png
    200
    400
    media_image107.png
    Greyscale
, 
    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale
,


    PNG
    media_image109.png
    200
    400
    media_image109.png
    Greyscale
, 
    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale
, 
    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale
,


    PNG
    media_image112.png
    200
    400
    media_image112.png
    Greyscale
, 
    PNG
    media_image113.png
    200
    400
    media_image113.png
    Greyscale
, 
    PNG
    media_image114.png
    200
    400
    media_image114.png
    Greyscale
,


    PNG
    media_image115.png
    200
    400
    media_image115.png
    Greyscale
, 
    PNG
    media_image116.png
    200
    400
    media_image116.png
    Greyscale
, 
    PNG
    media_image117.png
    200
    400
    media_image117.png
    Greyscale
,


    PNG
    media_image118.png
    200
    400
    media_image118.png
    Greyscale
, 
    PNG
    media_image119.png
    200
    400
    media_image119.png
    Greyscale
, 
    PNG
    media_image120.png
    200
    400
    media_image120.png
    Greyscale
,


    PNG
    media_image121.png
    200
    400
    media_image121.png
    Greyscale
, 
    PNG
    media_image122.png
    200
    400
    media_image122.png
    Greyscale
, 
    PNG
    media_image123.png
    200
    400
    media_image123.png
    Greyscale
,


    PNG
    media_image124.png
    200
    400
    media_image124.png
    Greyscale
, 
    PNG
    media_image125.png
    200
    400
    media_image125.png
    Greyscale
, 
    PNG
    media_image126.png
    200
    400
    media_image126.png
    Greyscale
,


    PNG
    media_image127.png
    200
    400
    media_image127.png
    Greyscale
, 
    PNG
    media_image128.png
    200
    400
    media_image128.png
    Greyscale
, 
    PNG
    media_image129.png
    200
    400
    media_image129.png
    Greyscale
,


    PNG
    media_image130.png
    200
    400
    media_image130.png
    Greyscale
, 
    PNG
    media_image131.png
    200
    400
    media_image131.png
    Greyscale
, and 
    PNG
    media_image132.png
    200
    400
    media_image132.png
    Greyscale
,

or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt of any of the foregoing.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark D. McBriar (Reg. No. 64,178) on December 1, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624